


109 HR 5362 IH: Department of Energy Contractor

U.S. House of Representatives
2006-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5362
		IN THE HOUSE OF REPRESENTATIVES
		
			May 11, 2006
			Mr. George Miller of
			 California (for himself, Mr.
			 Rangel, Mr. Dingell,
			 Mr. Andrews,
			 Mr. Levin,
			 Mr. Stark,
			 Mr. Cardin,
			 Mr. Brown of Ohio,
			 Mr. Pomeroy,
			 Mr. Strickland,
			 Mr. McDermott, and
			 Ms. Bean) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To ensure the equitable provision of pension and medical
		  benefits to Department of Energy contractor employees.
	
	
		1.Short titleThis Act may be cited as the
			 Department of Energy Contractor
			 Employee Equitable Treatment Act of 2006.
		2.FindingsCongress finds that—
			(1)employment-based
			 pension and medical benefits are critical elements to the retirement security
			 and state of health of working Americans;
			(2)the Department of
			 Energy, through the guidance of the Department of Energy relating to contractor
			 employee pension and medical benefits policy (Notice DOE N 351.1 (April 27,
			 2006)) (referred to in this Act as Notice DOE N 351.1),
			 indicated the intent of the Department to cease funding for future defined
			 benefit pension benefits and to undermine the medical benefits for contractor
			 employees;
			(3)those policies
			 attack the retirement security and medical benefits of workers employed in the
			 defense of the United States, including the manufacturing and testing of
			 nuclear weapons;
			(4)those policies
			 also undermine the ability of employers to provide appropriate and adequate
			 retirement and medical benefits;
			(5)defined benefit
			 pension plans have a demonstrated ability to provide retirement benefits that
			 are adequate to supplement retiree incomes, based on lifetime income needs,
			 with protection for surviving spouses;
			(6)market-based
			 medical benefit plans encourage employers to shift rising health care costs
			 onto employees, lowering employee wages without addressing the underlying
			 problem of skyrocketing health care costs; and
			(7)the Federal
			 Government should foster employment policies that provide adequate retirement,
			 health, and other employment benefits to the Federal and contractor
			 workforce.
			3.Guidance of the
			 Department of Energy relating to contractor employee pension and medical
			 benefits policy
			(a)In
			 generalNo funds made
			 available before, on, or after the date of enactment of this Act shall be
			 expended to implement, administer, or enforce the guidance of the Department of
			 Energy relating to contractor employee pension and medical benefits policy
			 (Notice DOE N 351.1 (April 27, 2006)) (and any successor guidance), or any of
			 the practices described in the guidance.
			(b)WithdrawalNot later than 1 day after the date of
			 enactment of this Act, the Secretary of Energy shall withdraw the guidance
			 described in subsection (a).
			(c)Reinstatement of
			 benefit eligibilityIf the Secretary has carried out Notice DOE N
			 351.1 (and any successor guidance) before the date of enactment of this Act,
			 the Secretary shall reinstate eligibility for benefits or reinstate
			 reimbursement for benefits, as appropriate, in effect as of January 1, 2006, as
			 if Notice DOE N. 351.1 (and any successor guidance) had not been promulgated or
			 carried out.
			
